FILED
                      NOT FOR PUBLICATION                      DEC 05 2014

                                                            MOLLY C. DWYER, CLERK
               UNITED STATES COURT OF APPEALS                U.S. COURT OF APPEALS



                      FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,            No. 12-50116

         Plaintiff - Appellee,       D.C. No. 2:09-cr-00068-VAP-11
                                     Central District of California,
 v.                                  Los Angeles

JONATHAN MICHAEL SUDDUTH,            MEMORANDUM*
AKA Trent,

         Defendant - Appellant.

UNITED STATES OF AMERICA,           No. 12-50451

         Plaintiff - Appellee,      D.C. No. 2:11-cr-00706-VAP-1
                                    Central District of California,
 v.                                 Los Angeles

RYAN HAWTHORNE,

         Defendant - Appellant.

UNITED STATES OF AMERICA,           No. 12-50452

         Plaintiff - Appellee,      D.C. No. 2:09-cr-00068-VAP-6
                                    Central District of California,
 v.                                 Los Angeles

RYAN HAWTHORNE, AKA Pic,

         Defendant - Appellant.
                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                          Submitted November 19, 2014**
                              Pasadena, California

Before: W. FLETCHER and BYBEE, Circuit Judges, and SINGLETON, Senior
District Judge.***

      In connection with his participation on a child pornography message board,

Jonathan Sudduth pled guilty to conspiracy to advertise child pornography. As

part of his plea agreement, Sudduth expressly waived his right to appeal his

conviction and the calculation and terms of his sentence. Because Sudduth does

not contest that his appellate waiver was knowingly and voluntarily made, the

waiver bars Sudduth’s appeal of the district court’s denial of his motions to

withdraw his plea and to substitute counsel, and it bars his appeal of the calculation

and reasonableness of his 22-year sentence. See United States v. Harris, 628 F.3d




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable James K. Singleton, Senior United States District
Judge for the District of Alaska, sitting by designation.
                                          2
1203, 1205 (9th Cir. 2011); United States v. Rahman, 642 F.3d 1257, 1259 (9th

Cir. 2011).

      Sudduth also frames in constitutional terms challenges to his sentence on

disparity grounds and to the breadth of the supervised release conditions. While

this Court has jurisdiction to consider claims of constitutional error

notwithstanding the existence of an appellate waiver, United States v. Odachyan,

749 F.3d 798, 801 (9th Cir. 2014), the district court did not err here. The district

court had good reasons to treat Sudduth differently from other participants in the

crimes. See United States v. Carter, 560 F.3d 1107, 1121 (9th Cir. 2009). Sudduth

possessed approximately 7,000 images, some of which involved sadistic overtones,

and admitted that he had sexually abused two minor children. Moreover, Sudduth

did not provide useful information regarding other victims or targets and

eventually stopped cooperating with the government. Accordingly, we dismiss

Sudduth’s appeal.

      Sudduth’s co-defendant, Ryan Hawthorne, appeals the district court’s

contribution order on the basis that the court failed to make the requisite finding

under 18 U.S.C. § 3006A(f) that “funds are available for payment from or on

behalf of a person furnished representation.” However, the court ordered

Hawthorne to contribute up to $2,500 to the expense of his appointed attorney “in


                                           3
light of the fact that [Hawthorne] apparently has resources since the resources were

available for the private retention of two experts whose report was just submitted

to the Court.” Likewise, the court stated that its “finding” with regard to the

contribution order was “based on the fact that [Hawthorne] . . . had the resources to

retain private experts.” Furthermore, Hawthorne did not object to the contribution

order. Accordingly, the unchallenged record indicates that Hawthorne was capable

of paying counsel’s fees.

      Sudduth’s appeal, filed under Docket No. 12-50116, is DISMISSED.

Hawthorne’s contribution order, appealed under Docket Nos. 12-50451 and

12-50452, is AFFIRMED.




                                          4